



Exhibit 10.9.8




RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
SHAKE SHACK INC.
2015 INCENTIVE AWARD PLAN


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of
________________ (the “Grant Date”), by and between Shake Shack Inc., a Delaware
corporation (the “Company”), and [Name of Participant] (“Participant”).
Capitalized terms in this Agreement that are not defined shall have the meaning
set forth in the Shake Shack Inc. 2015 Incentive Award Plan, as amended from
time to time (the “Plan”).


WHEREAS, with respect to awards under the Plan to Non-Employee Directors, the
Plan is administered by the Board of Directors of the Company (“Board”), which
acts as the “Committee” within the meaning of the Plan for awards to
Non-Employee Directors;


WHEREAS, Article 9 of the Plan authorizes the Committee to grant Restricted
Stock Units to Eligible Individuals;
WHEREAS, the Committee wishes to grant awards of Restricted Stock Units to
selected Eligible Individuals in accordance with the Plan;
WHEREAS, the Committee wishes to authorize the issuance of such Restricted Stock
Units, which shall vest based on Participant’s continued service over a certain
time period; and
WHEREAS, the Committee has designated Participant as an Eligible Individual
eligible to receive an award of Restricted Stock Units under the Plan pursuant
to the terms and conditions of the Plan and this Agreement.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Award Grant. Subject to the restrictions and other conditions set forth in
this Plan and this Agreement, the Committee, on the Grant Date, authorized this
grant of [______] Restricted Stock Units to the Participant (the “Award”).


2. Vesting. This Restricted Stock Units subject to this Award shall fully vest
on the first anniversary of the Grant Date (the “Vesting Date”); provided the
Participant has not had a Termination of Service prior to the Vesting Date.
There shall be no proportionate or partial vesting in the periods prior to the
Vesting Date. If all or a portion of the Restricted Stock Units is not vested on
the date of Participant's Termination of Service, the unvested portion of the
Restricted Stock Units shall be automatically forfeited in its entirety as of
the date of such Termination of Service. In the event of a Change in Control,
all unvested Restricted Stock Units shall vest and shall be paid in accordance
with Section 3 below.


3. Payment. Subject to the terms of this Agreement and the Plan, Participant
shall receive one share of Common Stock with respect to each vested Restricted
Stock Unit within thirty (30) days of the Vesting Date.


4. Dividend Equivalents. Cash dividends on shares of Common Stock shall be
credited to a dividend book entry account on behalf of Participant with respect
to each Restricted Stock Unit awarded to Participant, provided, that such cash
dividends shall not be deemed to be reinvested in shares of Common Stock and
will be held uninvested and without interest. Participant’s right to receive any
such cash dividends shall vest if and when the related Restricted Stock Unit
vests, and such cash dividends shall be paid in cash to Participant if and when
the related Restricted Stock Unit is paid to Participant. Stock dividends on
shares of Common Stock shall be credited to a dividend book entry account on
behalf of Participant with respect to each Restricted Stock Unit awarded to
Participant. Participant’s right to receive any such stock dividends shall vest
if and when the related Restricted Stock Unit vests, and such stock dividends
shall be paid in stock to Participant if and when the related Restricted Stock
Unit is paid to Participant.


5. Rights as a Stockholder. Participant shall have no rights as a stockholder
with respect to Restricted Stock Units or shares of Common Stock subject to the
Restricted Stock Units unless and until Participant has become the holder of
record of such shares of Common Stock, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in this Agreement
or the Plan.


6. Restrictions on Transfer. The Restricted Stock Units, and any part thereof,
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution.





--------------------------------------------------------------------------------







7. Plan Provisions Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including any amendments thereto, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Committee or the Company, and as may be in effect from time to
time. The Plan is incorporated herein by reference. If and to the extent that
this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and Participant with respect
to the subject matter hereof.


8. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement.
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of Participant in order to carry
out the provisions of this Section 8.


9. Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an employee or other
service provider of the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and its Subsidiaries, which rights
are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.


10. Transfer of Personal Data. Participant authorizes, agrees and unambiguously
consents to the transmission by the Company of any personal data information
related to the Units, for legitimate business purposes (including, without
limitation, the administration of the Plan) out of Participant’s home country
and including to countries with less data protection than the data protection
provided by Participant’s home country. This authorization/consent is freely
given by Participant.


11. Withholding Taxes. The Company shall, with respect to any taxable event
concerning Participant as a result of the Plan or this Agreement, deduct any
Federal, state, local or foreign taxes required by law to be withheld by
reducing the number of shares of Common Stock otherwise deliverable. Any
fraction of a share of Common Stock required to satisfy such tax obligations
shall also be reduced.


12. Section 409A of the Code. Although the Company does not guarantee the tax
treatment of any payments under this Agreement, the intent of the parties is
that payments under this Agreement be exempt from, or comply with, Section 409A
of the Code and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance with the foregoing. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on Participant as a result of Section 409A of the Code or any damages
for failing to comply with Section 409A of the Code. This Award is intended to
be subject to the terms and conditions of the Plan with respect to Section 409A
of the Code. Whenever a payment under this Agreement may be paid within a
specified period, the actual date of payment within the specified period shall
be within the Company’s sole discretion.


13. Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan, this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator will be
final and binding upon Participant, the Company and all other interested
persons. To the extent allowable pursuant to Applicable Law, no member of the
Committee or the Board will be personally liable for any action, determination
or interpretation made with respect to the Plan or this Agreement.


14. Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Restricted Stock Units in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Common Stock contemplated by Section 14.2 of the Plan
(including, without limitation, an extraordinary cash dividend on such Common
Stock), the Administrator may make such adjustments as the Administrator deems
appropriate in the number of shares of Common Stock subject to the Units and the
kind of securities that may be issued upon settlement. Participant acknowledges
that the Units are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan, including Section
14.2 of the Plan.


15. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 6 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.


16. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Restricted Stock
Units, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor.





--------------------------------------------------------------------------------







17. Counterparts. This Agreement may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.


18. Entire Agreement. The Plan and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.


19. Agreement Severable. In the event that any provision of this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.


20. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
20, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.


21. Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Restricted Stock Units in any material way without the
prior written consent of Participant.


22. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, this Agreement and the Restricted Stock Units
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.


23. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


24. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


25. Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act, and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Units are awarded and may be settled, only in such a
manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.




NO ACQUIRED RIGHTS.
PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR AMEND
THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER THIS
AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT
THE SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS (INCLUDING,
WITHOUT LIMITATION, THE RESTRICTED STOCK UNITS AWARDED HEREUNDER) GIVE
PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.





--------------------------------------------------------------------------------





By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, this Agreement, and all applicable laws and
regulations. This Agreement may be electronically accepted by Participant.




 
SHAKE SHACK INC.
 
 
 
 
 
By: _____________________________________________
 
Randy Garutti
 
Chief Executive Officer
 
 
PARTICIPANT
 
 
 
 
 
By: _____________________________________________
 
Name:
 






